Memorandum: In this proceeding pursuant to Social Services Law § 384-b, respondent mother appeals from an order that, inter alia, terminated her parental rights with respect to the three subject children and ordered that they be freed for adoption. Contrary to the mother’s contentions, the record supports Family Court’s determination that a suspended judgment, i.e., a “brief grace period designed to prepare the parent to be reunited with the child” (Matter of Michael B., 80 NY2d 299, 311 [1992]), was not in the best interests of the children (see Matter of Jane H. [Susan H.], 85 AD3d 1586, 1587 [2011], lv denied 17 NY3d 709 [2011]). “The court’s determination at the dispositional hearing is entitled to great deference, particularly because it depended in large part on the court’s assessment of the credibility of the witnesses” (Matter ofAlyshia M.R., 53 AD3d 1060, 1061 [2008], lv denied 11 NY3d 707 [2008]). Finally, to the *1623extent that the mother’s contentions are based on matters outside the record on appeal, they are not properly before us (see Matter of Gridley v Syrko, 50 AD3d 1560, 1561 [2008]; Matter of Harry P. v Cindy W., 48 AD3d 1100, 1100 [2008]). Present — Scudder, P.J., Smith, Centra, Lindley and Whalen, JJ.